Case: 15-20220      Document: 00513541268         Page: 1    Date Filed: 06/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                  FILED
                                                                                June 9, 2016
                                      No. 15-20220
                                                                               Lyle W. Cayce
                                                                                    Clerk
JOSEPH B. FLYNN, Individually, and as Personal Representative of the
Estate of Jacqueline Renee Flynn, Deceased; MARIE ESTHER (FLYNN)
SOORD, Individually,

               Plaintiffs - Appellants

v.

AMERICAN HONDA MOTOR COMPANY,

               Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-3908


Before DENNIS, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       This is an appeal of the district court’s grant of summary judgment to
American Honda Motor Company, Inc. in a products liability and wrongful
death action involving an alleged airbag design defect. After consideration of
the briefs, record, applicable law and oral arguments in this matter, the order
of the district court is AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.